Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-5, 7, 9-11, 13, 15, 17-18 and 22 are pending. Claim 27 has been canceled. Claims 1, 3, 15 and 18 have been amended. Claims 1-5, 7, 9-11, 13, 15, 17-18 and 22 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I.

Claim Rejections - 35 USC § 112
The rejection of claims 3 and 15 under 35 USC 112(b) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 1-2, 4-5, 7, 9-11, 13, 15, 17-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Barr et al. (WO 2013/066769) in view of Fu et al. (WO 2013/010257) and Durance et al. (WO 2008/092228).
With respect to claims 1-2, Barr et al. teach a method of preparing a lyophilized pellet of a biological material, comprising: providing a vessel which contains a liquid composition comprising the biological material; providing a metal plate which comprises a top surface that is solid and flat and a bottom surface that is in physical contact with a heat sink adapted to maintain the top surface of the metal plate at a temperature of -90°C or below; positioning a dispensing tip above the top surface of the metal plate, the dispensing tip having an open end configured to dispense liquid droplets and another end connected to the vessel, wherein there is a gap of at least 0.1 cm between the top surface of the metal plate and the open end of the dispensing tip; dispensing an aliquot of the liquid composition through the open end of the dispensing tip as a single droplet onto the top surface of the metal plate in a manner that maintains the droplet as a single droplet having a substantially spherical shape as it contacts and freezes on the top surface; and lyophilizing the frozen droplet to produce a dried pellet of substantially spherical shape (claim 1). 
Barr et al. further teach that the lyophilization process involves freezing a liquid sample which is then subjected to a vacuum so that the ice in the frozen sample directly changes to water vapour or sublimes (page 1, lines 15-17).
Barr et al. also teach that the biological material is a purified antibody (claim 8).
Barr et al. additionally teach reconstitution times of less than one minute (Table 1 on page 11).
Barr et al. further teach that the biological material is selected from the group consisting of a purified antibody at a concentration in the liquid composition of at least 50 mg/ml or about 100 mg/ml; a vaccine, a fusion protein, a polypeptide, and a peptide (claim 8).
With respect to claim 4, Barr et al. teach that the dispensing is performed at a speed and at a gap distance that prevents freezing of any portion of the aliquot in the tip and maintains the dispensed droplet in simultaneous contact with the top surface of the metal plate and the open end of the dispensing tip until the droplet surface touching the plate is frozen (claim 2).
With respect to claim 5, Barr et al. teach that the dispensing speed is selected from the group consisting of: about 3 ml/min to about 75 ml/min; about 5 ml/min to about 75 ml/min; about 3ml/min to about 60 ml/min, about 20 ml/min to about 75 ml/min; and about 20 ml/min to about 60 ml/min (claim 3).
With respect to claim 7, Barr et al. teach that the top surface temperature of the metal plate is below -150°C and the gap distance between the open end of the dispensing tip and the top surface of the metal plate is between 0.1 cm and 0.5 cm or between 0.1 cm and 1 cm or between 5 0.1 cm and 0.75 cm (claim 5).
With respect to claim 9, Barr et al. teach that the liquid composition comprises a total solute concentration of at least 25% on a weight by weight basis (claim 9; page 6, line 27).
With respect to claim 10, Barr et al. teach further comprising measuring the reconstitution time of the lyophilized pellet (claim 10).
With respect to claim 18, Barr et al. teach that “[T]he method of the present invention is also particularly useful for preparing dried spherical shaped pellets from compositions having a high solute concentration, e.g., concentrations above 20%. Such compositions may have high concentrations of sugars” (page 9, lines 25-28).
With respect to claim 22, the phrase “drying yield” has been interpreted as referring to the amount of water removed (i.e. 50% drying yield refers to 50% of water removed). Barr et al. teach that the biological material is lyophilized (i.e. all the water is removed, thus the moisture content is less than 6.0%), (page 10, line 32; page 11, line 2).
Barr et al. do not specifically teach the instantly claimed step b).
Fu et al. teach a method of dehydrating an organic material using an apparatus having a vacuum chamber, a microwave generator and a material reservoir, comprising the steps of: (a) introducing the organic material into the apparatus; (b) reducing the pressure in the vacuum chamber and the material reservoir to a pressure less than atmospheric; (c) conveying the organic material from the material reservoir to an inlet of the vacuum chamber, under the reduced pressure; (d) conveying the organic material through the vacuum chamber under the reduced pressure, from the inlet to an outlet, while irradiating the organic material in the vacuum chamber by the microwave generator; (e) transferring the organic material from the outlet to the material reservoir; (f) repeating steps (c) to (e) one or more times to dehydrate the organic material; and (g) removing the dehydrated organic material from the apparatus (claim 26), wherein the organic material, for example in granular form, may be introduced in the frozen state, and, due to the reduced pressure in the system, it remains in the frozen state throughout the process, the water therein being removed by sublimation rather than evaporation (page 9, lines 27-28; page 10, lines 1-2).
Durance et al. teach a method for drying a biologically active material comprising the steps of: combining the biologically active material and a protecting agent in an aqueous solvent to form a paste; and exposing the paste to travelling wave radiant energy under vacuum to boil the solvent from the paste (claim 1).
Durance et al. further teach the radiant energy under vacuum is provided at a level of from 100 to 5000 Watts per kilogram of initial mass of paste (claim 10).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify Barr et al. to use the microwave drying process of Fu et al. and Durance et al. The motivation for doing so would be to dry the pellet by a "lyophilization process" involving "freezing a liquid sample which is then subjected to a vacuum so that the ice in the frozen sample directly changes to water vapour or sublimes", (Barr et al., page 1, lines 9-19; page 7, lines 16-21).
One of ordinary skill in the art would have reasonably expected the pellet of biological material of Barr et al. to be successfully dried by applying microwave radiation to the frozen pellet under a pressure below atmospheric pressure (taught by Fu et al. and Durance et al.) because Fu et al. and Durance et al. use said radiation to dry a pellet, which, just like the pellet of Barr et al. is, of biological material. 
With respect to the limitation “wherein the purified antibody in the reconstituted solution of purified antibody maintains structural and functional integrity”, Durance teach using solvents as long as the boiling point is at a temperature that would not destroy the biological activity of the components of the foam (i.e. biological material). Therefore, one of ordinary skill in the art would have been motivated, with a reasonable expectation of success, to maintain structural and functional integrity (i.e. the biological activity) of the antibody.
With respect to claim 11, Fu et al. teach that the organic material, for example in granular form; may be introduced in the frozen state, and, due to the reduced pressure in the system, it remains in the frozen state throughout the process, the water therein being removed by sublimation rather than evaporation (page 9, lines 26-27; page 10, lines 1-2), wherein the total drying times were in the range of 6 to 10 hours (page 14, lines 21-22). 
With respect to claims 13 and 15, Fu et al. teach pressures in the range of 20 to 150 mTorr and temperatures in the range of -40ºC to 30ºC (page 14, lines 18-20).
With respect to claim 17, Fu et al. teach repeating steps (c) to (e) one or more times to dehydrate the organic material (claim 26). Thus, Fu et al. teach that the radiation is applied in a continuous mode and in a semi-continuous mode.

Response to Arguments
Applicant’s arguments filed on 5/6/2022 have been fully considered but they are not persuasive.
Applicant argues that “[B]arr does not teach a process of drying a purified antibody, that includes applying microwave radiation. Fu teaches an apparatus employing microwave radiation for dehydrating various organic materials including proteins. Fu does not exemplify antibodies and does not teach a method of drying an antibody composition of high concentrations (greater than 50 mg/ml), while decreasing the reconstitution time, and specifically maintaining the activity and structural integrity of the antibody (results shown in Table 15). In addition, Fu does not teach using microwave radiation in a traveling wave format. Durance teaches applying microwave radiation in traveling wave format for drying but uses the drying process to "boil off the solvent"”.
Applicant also argues that “[W]hile Durance suggests using solvents with lower boiling points so that the "boiling" does not destroy the biological activity (paragraph [0083]) or using other forms of heating for heat sensitive materials (paragraph [0098]), removing solvent liquid by heating, changing from liquid state to solid state i.e., evaporation is integral part of the process taught by Durance. Durance points out the advantages of its solvent boiling method over sublimation as sublimation requires expensive materials and therefore teaches away from sublimation (Durance, Paragraph [0003]). Sublimation is the predominant method of drying in the method of the Application (paragraph [0016] and [0049] of the Application). A person of ordinary skill in the art would not be motivated to combine the teaching of Barr with Durance. As such, the combination of Barr in view of Fu and Durance do not render claim 1, or its dependent claims (claims 2, 4-5, 7, 9-11, 13, 15, 17-18, 22 and 27) obvious”.
Applicant’s arguments are not persuasive. 
In response to Applicant's piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981).
In the instant case, Barr et al. clearly teach drying a pellet by a "lyophilization process" involving "freezing a liquid sample which is then subjected to a vacuum so that the ice in the frozen sample directly changes to water vapour or sublimes. 
Fu et al. and Durance et al. teach applying microwave radiation to the frozen pellet under a pressure below atmospheric pressure. Durance further teach using solvents as long as the boiling point is at a temperature that would not destroy the biological activity of the components of the foam (i.e. biological material). 
Therefore, it would have been obvious to use the microwave drying process of Fu et al. and Durance et al. in the invention of Barr et al., with a reasonable expectation of success, because Fu et al. and Durance et al. use said radiation to dry a pellet, which, just like the pellet of Barr et al. is, of biological material. 
Furthermore, in contrary to Applicant’s arguments, Durance does not teach away from sublimation. Durance teaches that “[F]reeze drying takes a considerable amount of time, and is limited by the space available in the apparatus. It is also expensive due to the equipment required and the energy consumed to effect sublimation” (para [0003]). Thus, Durance clearly teach away from freeze drying, NOT from sublimation.
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 1-5, 7, 9-11, 13, 15, 17-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Barr et al. (WO 2013/066769) in view of Fu et al. (WO 2013/010257) and Durance et al. (WO 2008/092228) as applied to claims 1-2, 4-5, 7, 9-11, 13, 15, 17-18 and 22 above, and further in view of Middlebeek et al. (US 2012/0049412).
The teachings of Barr et al., Fu et al. and Durance et al. have been discussed above.
Barr et al., Fu et al. and Durance et al. do not teach the solid surface has one or more cavities or wells for dispensing the liquid droplets.
Middlebeek et al. teach a process for the preparation of a fast-disintegrating tablet containing a medicinal substance, comprising the steps of: providing a fluid formulation comprising the medicinal substance, providing a solid element having formed therein at least one cavity, cooling the solid element to a temperature below a freezing temperature of the formulation, filling the cavity with the fluid formulation, solidifying the formulation while present in the cavity to form a solid pellet comprising the medicinal substance without actively shaping the entire surface of the pellet, taking the pellet out of the cavity, and drying the pellet in a vacuum to obtain the tablet (claim 1), wherein freezing one single droplet has advantages process wise (para [0031]), wherein the temperature of the solid element is between -85ºC and -145ºC (para [0056]), and wherein the medicinal substance is of biological origin (para [0012]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the process obvious over Barr et al., Fu et al. and Durance et al. to use the freezing process and apparatus as taught by Middlebeek et al. because Fu et al. teach that the organic material, for example in granular form, may be introduced in the frozen state, and, due to the reduced pressure in the system, it remains in the frozen state throughout the process (page 9, lines 26-27; page 10, lines 1-2), and Middlebeek et al. teach a process of preparing a dried pellet of a medicinal substance of biological origin comprising freezing one single droplet, wherein the temperature of the solid surface is between -85ºC and -145ºC, wherein freezing one single droplet has advantages process wise, and further because Durance et al. teach applying microwave radiation in a traveling wave format at a power in a range between 0.1 and 5 KW/hr/Kg to the pellet.

Response to Arguments
Applicant’s arguments filed on 5/6/2022 have been fully considered but they are not persuasive.
Applicant argues that Middlebeek et al. does not cure the deficiencies of Barr et al., Fu et al. and Durance et al. 
Applicant’s arguments are not persuasive.
The alleged deficiencies of Barr et al., Fu et al. and Durance et al. have been discussed above.
For the reasons stated above the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This rejection is maintained.
Claims 1-5, 7, 9-11, 13, 15, 17-18 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10429129 in view of Barr et al. (WO 2013/066769) in view of Fu et al. (WO 2013/010257) and Durance et al. (WO 2008/092228).
With respect to claims 1 and 22, ‘129 claims a similar method, the difference being that in ‘129 the biological material is an enveloped live virus, whereas in the instant claim, the biological material is a purified antibody.
‘129 do not claim the biological material is a purified antibody,
However, ‘129 teaches that the biological material is a purified antibody at a concentration in the liquid composition of at least 50 mg/ml (column 3, lines 23-25). Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The teachings of Barr et al., Fu et al. and Durance et al. have been discussed above (see rejection under 35 USC 103).
It would have been obvious to one of ordinary skill in the art to prepare a dried pellet of a biological material, wherein the biological material is a purified antibody because ‘129 teaches that the biological material is a purified antibody, and further because, the combined references of Barr et al., Fu et al. and Durance et al. render obvious preparing a dried pellet of a purified antibody as instantly claimed.
One of ordinary skill in the art would have reasonably expected the method of ‘129 to be useful to prepare a dried pellet of a purified antibody.
With respect to claim 2, ‘129 claims the solid surface is a flat surface (claim 2).
With respect to claim 3, ‘129 claims the solid surface has one or more cavities or wells for dispensing the liquid droplets (claim 3).
With respect to claim 4, ‘129 claims the dispensing is performed from a dispensing tip at a speed and at a gap distance that prevents freezing of any portion of the aliquot and maintains the dispensed droplet in simultaneous contact with the solid surface and the open end of the dispensing tip until the surface of the dispensed droplet touching the solid surface is frozen (claim 4).
With respect to claim 5, ‘129 claims the dispensing speed is selected from the group consisting of: about 3 ml/min to about 75 ml/min; about 5 ml/min to about 75 ml/min; about 3 ml/min to about 60 ml/min, about 20 ml/min to about 75 ml/min; and about 20 ml/min to about 60 ml/min (claim 5).
With respect to claim 7, ‘129 claims the surface temperature of the solid surface is below -150° C. and the gap distance between the open end of the dispensing tip and the solid surface is between 0.1 cm and 0.5 cm or between 0.1 cm and 1 cm or between 0.1 cm and 0.75 cm (claim 6).
With respect to claim 9, ‘129 claims the liquid composition comprises a total solute concentration of at least 20% on a weight by weight basis (claim 7).
With respect to claim 10, ‘129 claims further comprising measuring the reconstitution time of the dried pellet (claim 8).
With respect to claim 11, ‘129 claims the liquid composition is sublimated in less than 12 hours (claim 9).
With respect to claim 13, ‘129 claims the pressure is in the range of 20 to 500 mTorr (claim 10).
With respect to claim 15, ‘129 claims the temperature of the dried pellet in step b) does not exceed 45° C. (claim 11).
With respect to claim 17, ‘129 claims the microwave radiation is applied in a continuous or semi-continuous mode (claim 12).
With respect to claim 18, ‘129 claims the liquid composition contains sugar in an amount chosen from the group that consists of the ranges 20-55% w/w, 20-50% w/w, 20-45% w/w, 25-45% w/w, 25-47.5% w/w, 25-40% w/w, 30-47.5% w/w, 30-40% w/w, 25-35% w/w or 27-30% w/w (claim 13).

Response to Arguments
Applicant’s arguments filed on 5/6/2022 have been fully considered but they are not persuasive.
Applicant traverses this ground of rejection for the same reasons as discussed with the 103 rejections over Fu, Durance, and Middlebeek.
Applicant’s arguments are not persuasive.
The alleged deficiencies of Barr et al., Fu et al. and Durance et al. have been discussed above.
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 1-2, 4-5, 7, 9-11, 13, 15, 17 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10183968 in view of Fu et al. (WO 2013/010257) and Durance et al. (WO 2008/092228). 
With respect to claims 1-2, ‘968 teaches a similar method (claims 1, 8 and 12).
‘968 further teaches the purified antibody at a concentration in the liquid composition of 100 mg/ml (column 3, lines 19-21). Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
However, ‘968 does not teach applying microwave radiation in traveling wave format.
Fu et al. teach a method of dehydrating an organic material using an apparatus having a vacuum chamber, a microwave generator and a material reservoir, comprising the steps of: (a) introducing the organic material into the apparatus; (b) reducing the pressure in the vacuum chamber and the material reservoir to a pressure less than atmospheric; (c) conveying the organic material from the material reservoir to an inlet of the vacuum chamber, under the reduced pressure; (d) conveying the organic material through the vacuum chamber under the reduced pressure, from the inlet to an outlet, while irradiating the organic material in the vacuum chamber by the microwave generator; (e) transferring the organic material from the outlet to the material reservoir; (f) repeating steps (c) to (e) one or more times to dehydrate the organic material; and (g) removing the dehydrated organic material from the apparatus (claim 26), wherein the organic material, for example in granular form, may be introduced in the frozen state, and, due to the reduced pressure in the system, it remains in the frozen state throughout the process, the water therein being removed by sublimation rather than evaporation (page 9, lines 27-28; page 10, lines 1-2).
Fu et al. further teach the organic material is an antibody (claim 33).
With respect to claim 11, Fu et al. teach that the organic material, for example in granular form; may be introduced in the frozen state, and, due to the reduced pressure in the system, it remains in the frozen state throughout the process, the water therein being removed by sublimation rather than evaporation (page 9, lines 26-27; page 10, lines 1-2), wherein the total drying times were in the range of 6 to 10 hours (page 14, lines 21-22). 
With respect to claims 13 and 15, Fu et al. teach pressures in the range of 20 to 150 mTorr and temperatures in the range of -40ºC to 30ºC (page 14, lines 18-20).
With respect to claim 17, Fu et al. teach repeating steps (c) to (e) one or more times to dehydrate the organic material (claim 26). Thus, Fu et al. teach that the radiation is applied in a continuous mode and in a semi-continuous mode.
Durance et al. teach a method for drying a biologically active material comprising the steps of: combining the biologically active material and a protecting agent in an aqueous solvent to form a paste; and exposing the paste to travelling wave radiant energy under vacuum to boil the solvent from the paste (claim 1).
Durance et al. further teach the radiant energy under vacuum is provided at a level of from 100 to 5000 Watts per kilogram of initial mass of paste (claim 10).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify ‘968 to use the microwave drying process of Fu et al. and Durance et al. The motivation for doing so would be to dry the pellet by a "lyophilization process" involving "freezing a liquid sample which is then subjected to a vacuum so that the ice in the frozen sample directly changes to water vapour or sublimes", (‘968, column 1, lines 25-28). Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
One of ordinary skill in the art would have reasonably expected the pellet of biological material of ‘968 to be successfully dried by applying microwave radiation to the frozen pellet under a pressure below atmospheric pressure (taught by Fu et al. and Durance et al.) because Fu et al. and Durance et al. use said radiation to dry a pellet, which, just like the pellet of ‘968, is a biological material. 
With respect to claim 4, ‘968 teaches the dispensing is performed at a speed and at a gap distance that prevents freezing of any portion of the aliquot in the dispensing tip and maintains the droplet in simultaneous contact with the top surface of the metal plate and the open end of the dispensing tip until the droplet surface touching the plate is frozen (claim 2).
With respect to claim 5, ‘968 claims the dispensing speed is selected from the group consisting of: about 3 ml/min to about 75 ml/min; about 5 ml/min to about 75 ml/min; about 3 ml/min to about 60 ml/min, about 20 ml/min to about 75 ml/min; and about 20 ml/min to about 60 ml/min (claim 5).
With respect to claim 7, ‘968 claims the surface temperature of the solid surface is below -150° C. and the gap distance between the open end of the dispensing tip and the solid surface is between 0.1 cm and 0.5 cm or between 0.1 cm and 1 cm or between 0.1 cm and 0.75 cm (claim 5).
With respect to claim 9, ‘968 claims the liquid composition comprises a total solute concentration of at least 25 on a weight by weight basis (claim 9).
With respect to claim 10, ‘968 claims further comprising measuring the reconstitution time of the dried pellet (claim 10).
With respect to claim 22, in order to advance prosecution, the phrase “drying yield” has been interpreted as referring to the amount of water removed (i.e. 50% drying yield refers to 50% of water removed). ‘968 teaches that the biological material is lyophilized (i.e. all the water is removed; thus the moisture content is less than 6.0%), (claim 1).

This rejection is maintained.
Claims 1-5, 7, 9-11, 13, 15, 17 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10183968 in view of Fu et al. (WO 2013/010257), Durance et al. (WO 2008/092228) and Middlebeek et al. (US 2012/0049412). 
The teachings of ‘968, Fu et al. and Durance et al. with respect to claims1-2, 4-5, 7, 9-11, 13, 15, 17 and 22 have been discussed above. 
‘968, Fu et al. and Durance et al. do not teach the solid surface has one or more cavities or wells for dispensing the liquid droplets.
Middlebeek et al. teach a process for the preparation of a fast-disintegrating tablet containing a medicinal substance, comprising the steps of: providing a fluid formulation comprising the medicinal substance, providing a solid element having formed therein at least one cavity, cooling the solid element to a temperature below a freezing temperature of the formulation, filling the cavity with the fluid formulation, solidifying the formulation while present in the cavity to form a solid pellet comprising the medicinal substance without actively shaping the entire surface of the pellet, taking the pellet out of the cavity, and drying the pellet in a vacuum to obtain the tablet (claim 1), wherein freezing one single droplet has advantages process wise (para [0031]), wherein the temperature of the solid element is between -85ºC and -145ºC (para [0056]), and wherein the medicinal substance is of biological origin (para [0012]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the process obvious over ‘968, Fu et al. and Durance et al. to use the freezing process and apparatus as taught by Middlebeek et al. because Fu et al. teach that the organic material, for example in granular form, may be introduced in the frozen state, and, due to the reduced pressure in the system, it remains in the frozen state throughout the process (page 9, lines 26-27; page 10, lines 1-2), and Middlebeek et al. teach a process of preparing a dried pellet of a medicinal substance of biological origin comprising freezing one single droplet, wherein the temperature of the solid surface is between -85ºC and -145ºC, wherein freezing one single droplet has advantages process wise, and further because Durance et al. teach applying microwave radiation in a traveling wave format at a power in a range between 0.1 and 5 KW/hr/Kg to the pellet.
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658